Case 1:20-cv-22182-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUlHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                                                    1 :20cv22182
                                                  CASE NO.:
   GISNET TI-UMOOENE,

            Plaintiff,
   vs.

   JC BAKESHOP, INC. and
   SHELLY A. POWERS,
        Defendants.
   ------------'
                            COMPLAINT FOR DAMAGES UNDER THE
                               FAIR LABOR STANDARDS ACT

            COMES NOW the Plaintiff GISNET THIMOGENE, by and through the undersigned

   counsel, and hereby sues Defendants JC BAKESHOP, INC. and SHELLY A. POWERS,

   individually, and alleges:

                                JURISDICTION, VENUE, AND PARTIES

         1. This is an action to recover money damages for m1paid overtime wages under the laws of

            the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

            U.S.C. §201-219 (Section 216 for jurisdictional placement) ("the Act").

         2. Plaintiff GISNET THIMOGENE is a resident of Miami-Dade Com1ty, Florida, within the

            jurisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of the

            Act.

         3. Corporate Defendant JC BAKESHOP, INC. is a Florida corporation, having its main place

            of business in Miami-Dade Com1ty, Florida, where Plaintiff worked for the corporate

            Defendant, and at all material times was and is engaged in interstate commerce.
Case 1:20-cv-22182-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 6



    4. The individual Defendant SHELLY A.POWERS was and is now the

        FresidentWice-President/Secretary/Treasurer and sole Director of and operates Defendant

        JC BAKESHOP,INC., making her Plaintiff's employer within the meaning of§203(d)of

        the Act and,thus,jointly liable for Plaintiffs damages.

                                  GENERAL ALLEGATIONS


    5. Defendant JC BAKESHOP,INC.is a wholesale bakery located at 500 W. 18^ Street,
        Hialeah, Florida.

    6. Defendants employed Plaintiff as a baker.

    7. Defendants employed Plaintifffrom 2013 through the present. Plaintiffs relevant weeks of
        employment are 138 weeks.

     8. Plaintiff was a non-exempt hourly employee that was entitled to the payment ofovertime

        hours at the rate oftime and a halfhis regular rate. However,Plaintiff worked in excess of

        40 hours in a week without receiving proper overtime compensation.

     9. Defendants' failure to pay Plaintiff is contrary to the provisions of §207(a)(l)ofthe Act.

     10. Defendants' failure to pay was a willful violation ofthe Act.

     11. Plaintiff seeks to recover any unpaid overtime hour at the rate oftime and one half of his
        regular rate and other relief as allowable by law.

                                             COUNT 1:

          WAGE AND HOUR FEDERAL STATUTORY VIOLATION;FAILURE
                    TO PAY OVERTIME AGAINST ALL DEFENDANTS


     12. Plaintiffre-adopts each and every factual allegation as stated in paragraphs 1-11 above as if
        fully set forth herein.

     13. This action is brought by Plaintiff GISNET THIMOGENE to recover from the Employer
Case 1:20-cv-22182-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 6



        unpaid overtime compensation, as well as an additional amount as liquidated damages,
        interest, costs, and reasonable attomey's fees under the provisions of29 U.S.C. §201 et
        seq.,and specifically under the provisions of29 U.S.C. §207. 29 U.S.C. §207(a)(l), which
        provides:"No employer shall employ any ofhis employees ... for a work week longer than
        40 hours unless such employee receives compensation for his employment in excess ofthe
        hours above-specified at a rate not less than one and a halftimes the regular rate at which
        he is employed."

     14. Defendant(Inc.) was engaged in interstate commerce as defined in 29 U.S.C. §203(r) and
        §203(s)(l)(A). Defendant is a wholesale bakery that has more than two employees
        recurrently engaged in commerce or in the production of goods for commerce by the
        bakery in the following ways: ordering food products, equipment,and supplies produced
        or originated out ofstate, and initiating credit card transactions and handling goods and
        materials that were moved across state lines. Upon information and belief,the annual gross

        revenue ofthe Employer/Defendant was at all times material hereto in excess of
        $500,000.00 per annum. By reason ofthe foregoing. Defendant JC BAKESHOP,INC.'s
         business activities involve those which the Fair Labor Standards Act applies. Therefore,

        this is enterprise coverage.

     15. During his employment with Defendant in the relevant weeks.Plaintiff worked 72 hours in
         a week without receiving overtime compensation at the rate oftime and one halfhis regular
         rate for every hour he worked in excess of40 in a workweek. Plaintiff worked six days a
         week from Sunday to Saturday moming. On Mondays,Plaintiff worked from noon to 2:30
         a.m. the following day; on the other days, he worked from 3:00 p.m. to 2:30 a.m. the next
         day.(After leaving work on Saturday at 2:30 a.m.,he did not return to work until Sunday at
Case 1:20-cv-22182-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 6



       3:00 p.m.)

    16. The records,if any,concerning the number ofhours actually worked by Plaintiffshould be
       in the custody and possession of Defendants. However, upon information and belief.
       Defendants did not maintain accurate time records of hours worked by Plaintiff.

    17. Defendant violated the record keeping requirements ofFLSA,29 CFR Part 516.

    18. Prior to the completion ofdiscovery and to the best ofPlaintiffs knowledge, at the time of
        the filing ofthis complaint. Plaintiffs good faith estimate of unpaid wages are as follows:

               a. Total amount of alleged unpaid wages:

                    Sixty-One Thousand Two Hundred Five Dollars and 76/100($61,205.76)

               b. Calculation of such wages:

                    Total time of employment: since 2013
                    Relevant time ofemployment: 138 weeks
                    Total hours worked weekly: 72 hours
                    Total overtime hours worked weekly: 32 hours
                    Regular Rate: $9.25/hr x 1.5 = $13.86 0/T rate

                    $13.86 0/T rate x 32 0/T hours weekly = $443.52 x 138 weeks = $61,205.76.

               c. Nature of wages (e.g.. overtime or straight time): This amount represents the
                  unpaid overtime.

     19. At all times material hereto. Defendants failed to comply with 29 U.S.C. §§201-219 and 29

        C.F.R §516.2 and §516.4 et seq. in that Plaintiff worked in excess ofthe maximum hours
        provided by the Act but no provision was made by Defendants to properly pay him at the
        rate oftime and one halffor all hours worked in excess offorty(40)hours per workweek as

        provided in the Act.

     20. Defendants knew the provisions ofthe Fair Labor Standards Act concerning the payment
        ofovertime wages,yet showed a willful disregard ofsame concerning the payment ofsame
        and remain owing Plaintiffthese overtime wages for the three year period immediately
Case 1:20-cv-22182-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 6



        preceding the filing ofthis lawsuit. Plaintiff is entitled to recover double damages.

    21. Defendant never posted any notices as required by the Fair Labor Standards Act and

        Federal Law to inform employees oftheir federal rights to overtime and minimum wage

        payments. Defendants violated the posting requirements of29 U.S.C. §516.4.

    22. During the entire relevant time period during which overtime wages were owed but not

        paid, the individual Defendant was and is now the
        PresidentA^ice-President/Secretary/Treasurer and sole director of Defendant JC

        BAKESHOP,INC.Defendant SHELLY A.POWERS was the Plaintiffs employer in that

        she acted directly in the interests ofDefendant JC BAKESHOP,INC.in relation to its
        employees, including Plaintiff. Defendant SHELLY A.POWERS had full operational
        control ofthe business, provided Plaintiff with his work schedules, and requested him to
        work overtime hours, and is thus jointly liable with the corporate defendant for Plaintiffs
        damages.

     23. Defendants willfully and intentionally refused to pay Plaintiff overtime wages as required
        by the law ofthe United States, and remain owing Plaintiffthese overtime wages for the
        time period set forth above.

     24. Plaintiff has retained the law offices ofthe undersigned attorney to represent him in this

         action and is obligated to pay a reasonable attorneys' fee.

                                       PRAYER FOR RELIEF


         WHEREFORE,Plaintiff respectfully requests that this Honorable Court:

     A. Enterjudgment for Plaintiff against Defendants on the basis of Defendants' willful
         violations of the Fair Labor Standards Act; and

     B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime
Case 1:20-cv-22182-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 6 of 6



         compensation for hours worked in excess of forty weekly, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated damages; and

     D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and just and/or available

         pursuant to Federal Law.


         WHEREFORE,Plaintiff demandsjudgment against the Employer for payment at the rate

  oftime and one half for all hours worked in excess of forty (40) per workweek for which she has

  not been paid, liquidated damages and treble damages, reasonable attorney's fees, pursuant to 29
  U.S.C. §201 et seq., and costs of suit, and for all proper relief including pre-judgment interest.

                                          VERIFICATION

         Under penalties of perjury,I declare that I have read the foregoing document and
  that the facts stated in it are true.



                                                        JEFFREY P.(PALE
                                                        Florida Bar No.: 471992

                                                        Date:            '<3-0'^0
                                      ■TURY TRIAL REQUEST

  Plaintiff demands trial by jury for his overtime claims.

  Respectfully submitted.
                                                                         lei
                                                             ...^JaBarNd.: 0471992
                                                             Mfrey p. gale, P.A.
                                                             9999 N.E. 2"'' Avenue, Suite 304
                                                             Miami Shores, FL 33138
                                                             Tel: (305) 758-4900
                                                             Fax: (305) 758-4949
                                                             Primary Email: igale@ieffgalelaw.com
                                                             Secondary Email: kgale@,ieffgalelaw.com
